                            IN THE
                 UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                   CHARLOTTESVILLE DIVISION



     UNITED STATES OF AMERICA                     )
                                                )
                                                )
     V.                                         )
                                                )Case No.3:18CR000025-003
                                                )
     THOMAS WALTER GILLEN,                  )
           Defendant. )


                   MOTION FOR RELEASE PENDING APPEAL


          COMES NOW, the defendant, Thomas Walter Gillen (hereinafter, ‘Mr.

     Gillen’ or ‘Gillen’ or ‘defendant Gillen”), by counsel, and respectfully requests

     that the Court grant Mr. Gillen bail pending his appeal of the

     constitutionality of the federal Anti-Riot Act set forth in 18 U.S.C. § 2101.

            On October 10, 2018, Gillen and three other defendants were indicted

     and charged with conspiracy to commit an offense against the United States,

     to-wit, traveling in interstate commerce with the intent to riot, 18 U.S.C. §

     2101, in violation of 18 U.S.C. § 371 (Count One), and a substantive violation

     of 18 U.S.C. § 2101 (Count Two).

            On February 4, 2019 Mr. Gillen joined defendant Benjamin Daley in a

     motion to dismiss the indictment for the reason that the statute under which

     he was being prosecuted, the federal Anti-Riot Act, 18 U.S.C. § 2101, is


                                      1
Case 3:18-cr-00025-NKM-JCH Document 146 Filed 07/17/19 Page 1 of 4 Pageid#: 1014
     unconstitutional. On April 22, 2019 the Court held a hearing on the motion

     and heard arguments of counsel. On April 26, 2019, the Court issued an

     Order denying the motion. On April 29, 2019, Gillen entered a guilty plea

     pursuant to a plea agreement to Count One of the Indictment, and reserved

     the right to appeal the decision of the district court as to the constitutionality

     of 18 U.S.C. § 2101.     On May 2, 2019, the Court issued a memorandum

     opinion setting forth its reasons for denying the motion.

           Gillen is scheduled for sentencing on July 19, 2019. Gillen intends to

     file a notice of appeal immediately after being sentenced.

                                      Factual Background



           As detailed in the Sentencing Memorandum filed herein as well as set

     forth in the PSR, Gillen is a life-long resident of the State of California, Los

     Angeles area. Gillen was gainfully employed at the time of his arrest and has

     every expectation that upon release he will return to the same employment

     with the same employer, namely, New Generation Engineering and

     Construction in Gardenia, California. Gillen’s father, also of Los Angeles,

     California, will be present at the sentencing hearing on July 19, 2019.

     Gillen’s mother is also a resident of Los Angeles, California.        Gillen has

     numerous other relatives in the Los Angeles area and is assured a fixed and

     stable residence, in addition to full-time employment. Suffice it to say, Gillen

     did not attend any rallies after August 12, 2019.




                                      2
Case 3:18-cr-00025-NKM-JCH Document 146 Filed 07/17/19 Page 2 of 4 Pageid#: 1015
                                Statutory Requirements

           Pursuant to the requirements of 18 U.S.C. 3143 the defendant

     maintains that under these circumstances he is not a flight risk and does not

     pose a danger to the safety of any person or the community if released

     pending an appellate decision.     The anticipated appeal will be narrowly

     focused on the constitutionality of the statute under which Gillen stands

     convicted.    The appeal is not for the purposes of delay and raises a

     substantial question of law that if successful will result in a reversal of the

     conviction.   Importantly, Gillen need not show a likelihood of success on

     appeal, United states v. Garcia, 340 F.3d 1013, 1020 n. 5 (9th Cir. 2003); but

     only that the appeal presents an issue that could be decided either way.

     United States v. Steinhorn, 927 F.2d 195, 196 (4th Cir. 1991). It is noteworthy

     that from the “Chicago 7” case originating in 1968, to the cases arising from

     the 2016 presidential inauguration in Washington D.C., to the prosecution of

     RAM defendants in the Central District of California in 2019, it is difficult to

     identify a defendant who was convicted under 18 U.S.C. § 2101, or whose

     conviction under that statute was affirmed on appellate review.1 Last month

     a district court in the Central District of California considered the identical

     constitutional issue that Gillen intends to raise on appeal and concluded, on

     June 3, 2019, that 18 U.S.C. § 2101 is facially unconstitutional. The

     California district court in these cases accordingly issued an Order


     1 Albeit only a few of these case dispositions were the result of challenges
     to the constitutionality of the statute.


                                      3
Case 3:18-cr-00025-NKM-JCH Document 146 Filed 07/17/19 Page 3 of 4 Pageid#: 1016
     dismissing the indictments against the several defendants prosecuted

     thereunder. (United States v. Rundo, Case No. 2:18-cr-00759 (C.D.Cal., June

     3, 2019.) That decision is now under appellate review and clearly constitutes

     a substantial question of law.




     Respectfully submitted,

                                            By: S/ David A. Eustis
        Of Counsel

     David A. Eustis
     VSB # 48009
     Eustis & Graham, PC
     P.O. Box 2195
     609 East High Street
     Charlottesville VA 22902
     Tel: 434-293-9900
     Fax: 434-293-9996


                             CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of July 2019, I electronically filed the
     foregoing with the Clerk of Court using the CM/ECF system that will send
     notification of such filing to all counsel of record.



                                    S/ David A. Eustis
                                ________________________
                                     David A. Eustis
                                  Eustis & Graham, PC
                                       VSB # 48009
                                       P.O Box 2195
                                   609 E. High Street
                                Charlottesville VA 22902
                                    Tel: 434-293-9900
                                   Fax: 434-293-9996



                                      4
Case 3:18-cr-00025-NKM-JCH Document 146 Filed 07/17/19 Page 4 of 4 Pageid#: 1017
